DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-17, 19-26, and 28-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krenik et al. (US 2012/0056841).

	Regarding claim 1, Krenik discloses a capacitive sensing system, comprising: a sensor circuitry comprising sense lines (abstract, figs. 1-4, see ¶ 3-4, ¶ 44-48, grid conductors disclosed);

	spread-encode the sensed signals responsive to one or more spreading codes (figs. 3-4, see ¶ 47-54, sense signals separated with logic 35 via, e.g., Walsh Hadamard codes and provided to system 36 to determine finger touch location; see also ¶ 56-68, e.g., see ¶ 63, signals produced by the sense amplifiers applied to first input of multipliers 32; an S(t) signal, multiplied by the corresponding 1 or -1 element of the appropriate WHT code or sequence, is applied to second inputs of multipliers 32; see also ¶ 92);
	accumulate spread-encoded sensed signals (figs. 3-4, see ¶ 47-54; see also ¶ 56-68; e.g., see ¶ 64, summation circuits 37 perform accumulation or integration of the “correlated” multiplier output signals);
	and provide accumulated spread-encoded sensed signals (figs. 3-4, see ¶ 47-54; see also ¶ 56-68);
	and a digital controller operatively coupled to the acquisition circuitry and configured to determine a channel capacitance measurement responsive to the accumulated spread-encoded sensed signals (figs. 3-4, see ¶ 47-54, e.g., logic 35 and touch evaluation system 36; see also ¶ 56-68).

	Regarding claim 4, Krenik discloses wherein at least one spreading code of the one or more spreading codes is a binary code comprising two or more bits (figs. 3-4, 

	Regarding claim 5, Krenik discloses wherein the acquisition circuitry is configured to receive the sensed signals during an acquisition period, the acquisition period comprising two or more acquisition cycles (figs. 3-4, see ¶ 46-54; see also ¶ 56-68, intervals T1-T4).

	Regarding claim 6, Krenik discloses wherein the sense lines comprise a first sense line, and the acquisition circuitry is configured to: receive first sensed signals of the sensed signals at the first sense line during an acquisition period; spread the first sensed signals responsive to a first spreading code during a first acquisition cycle of the acquisition period; and spread the first sensed signals responsive to the first spreading code during a second acquisition cycle of the acquisition period (figs. 3-4, see ¶ 46-54; see also ¶ 56-68, intervals T1-T4).

	Regarding claim 7, Krenik discloses wherein the first spreading code comprises at least a first bit and a second bit, and the acquisition circuitry is configured to: convolve a first sensed signal of the first sensed signals with the first bit of the first spreading code; and convolve a second sensed signal of the first sensed signals with the second bit of the first spreading code (figs. 3-4, see ¶ 46-54; see also ¶ 56-68, Walsh Hadamard codes utilized).

	Regarding claim 8, Krenik discloses wherein the acquisition circuitry is configured to: convolve the first sensed signal of the first sensed signals with the first bit of the first spreading code during the first acquisition period; and convolve the second sensed signal of the first sensed signals with the second bit of the first spreading code during the second acquisition period (figs. 3-4, see ¶ 46-54; see also ¶ 56-68, Walsh Hadamard codes utilized in intervals T1-T4).

	Regarding claim 9, Krenik discloses wherein the sense lines comprise a second sense line, and the acquisition circuitry is configured to: receive second sensed signals of the sensed signals at the first sense line during the acquisition period; spread the second sensed signals responsive to a second spreading code during the first acquisition cycle of the acquisition period; and spread the second sensed signals responsive to the second spreading code during the second acquisition cycle of the acquisition period (figs. 3-4, see ¶ 46-54; see also ¶ 56-68, Walsh Hadamard codes utilized in intervals T1-T4).

	Regarding claim 10, Krenik discloses wherein the second spreading code comprises at least a first bit and a second bit, and the acquisition circuitry is configured to: convolve a first sensed signal of the second sensed signals with the first bit of the second spreading code; and convolve a second sensed signal of the second sensed signals with the second bit of the second spreading code (figs. 3-4, see ¶ 46-54; see also ¶ 56-68, Walsh Hadamard codes utilized).

	Regarding claim 11, Krenik discloses wherein the second spreading code comprises at least a first bit and a second bit, the acquisition circuitry is configured to: convolve the first sensed signal of the second sensed signals with the first bit of the second spreading code during the first acquisition period; and convolve the second sensed signal of the second sensed signals with the second bit of the second spreading code during the second acquisition period (figs. 3-4, see ¶ 46-54; see also ¶ 56-68, Walsh Hadamard codes utilized in intervals T1-T4).

	Regarding claim 12, Krenik discloses wherein the sense lines comprise a first sense line and a second sense line, and the acquisition circuitry is configured to: receive a first sensed signal at the first sense line and a second sensed signal at the second sense line; spread the first sensed signal responsive to a first spreading code of the one or more spreading codes; spread the second sensed signal responsive to a second spreading code of the one or more spreading codes; and accumulate the spread first sensed signal and the spread second sensed signal (figs. 3-4, see ¶ 46-54; see also ¶ 56-68, Walsh Hadamard codes utilized).

	Regarding claim 13, Krenik discloses wherein the digital controller is configured to differentiate the accumulated spread-encoded sensed signals responsive to the one or more spreading codes (figs. 3-4, see ¶ 46-54, sense signals separated with logic 35 via, e.g., Walsh Hadamard codes; see also ¶ 56-68).



	Regarding claim 15, Krenik discloses wherein the digital controller is configured to provide the one or more spreading codes (figs. 3-4, see ¶ 46-54, sense signals separated with logic 35 via, e.g., Walsh Hadamard codes; see also ¶ 56-68).

	Regarding claim 16, Krenik discloses wherein the acquisition circuitry comprise digital logic circuitry configured to receive sensed signals and acquisition cycle information and provide a spread sensed signal (figs. 3-4, see ¶ 46-54, sense signals separated with logic 35 via, e.g., Walsh Hadamard codes; see also ¶ 56-68).

	Regarding claim 17, this claim is rejected under the same rationale as claims 1 and 4.

	Regarding claim 19, this claim is rejected under the same rationale as claim 4.

	Regarding claim 20, this claim is rejected under the same rationale as claim 5.

	Regarding claim 21, this claim is rejected under the same rationale as claim 6.



	Regarding claim 23, this claim is rejected under the same rationale as claim 9.

	Regarding claim 24, this claim is rejected under the same rationale as claim 10.

	Regarding claim 25, this claim is rejected under the same rationale as claim 12.

	Regarding claim 26, this claim is rejected under the same rationale as claim 13.

	Regarding claim 28, this claim is rejected under the same rationale as claim 14.

	Regarding claim 29, Krenik discloses differentiating the accumulated spread-encoded sensed signals responsive to the one or more spreading codes (figs. 3-4, see ¶ 46-54, sense signals separated with logic 35 via, e.g., Walsh Hadamard codes; see also ¶ 56-68);
	integrating one or more individual spread-encoded sensed signals (figs. 3-4, see ¶ 46-54; see also ¶ 56-68, integrators 37 disclosed);
	and determining one or more capacitive channel measurements responsive to the integrated sensed signals (figs. 3-4, see ¶ 47-54, sense signals separated via logic 35 and provided to system 36 to determine finger touch location; see also ¶ 56-68).



	Regarding claim 31, Krenik discloses a digital controller for capacitive sensing, the controller comprising: a decoder configured to: differentiate respective spread-encoded sensed signals of capacitive sensor channels responsive to accumulated spread-encoded sensed signals and one or more spreading codes (figs. 3-4, see ¶ 46-54, sense signals separated with logic 35 via, e.g., Walsh Hadamard codes; see also ¶ 56-68; e.g., see ¶ 63, signals produced by the sense amplifiers applied to first input of multipliers 32; an S(t) signal, multiplied by the corresponding 1 or -1 element of the appropriate WHT code or sequence, is applied to second inputs of multipliers 32; see also ¶ 92);
	and sum constituent values of each of the differentiated spread-encoded sensed signals (figs. 3-4, see ¶ 46-54; see also ¶ 56-68, integrators 37 disclosed; e.g., see ¶ 64, summation circuits 37 perform accumulation or integration of the “correlated” multiplier output signals),
	and a processor configured to determine one or more capacitive channel measurements responsive to the summed sensed signals (figs. 3-4, see ¶ 47-54, sense signals separated via logic 35 and provided to system 36 to determine finger touch location; see also ¶ 56-68).



	Regarding claim 33, Krenik discloses wherein the first differentiated spread-encoded sensed signal comprises at least two intermediate values and the decoder is configured to sum the first differentiated spread-encoded sensed signal by adding the at least two intermediate values (figs. 3-4, see ¶ 46-54; see also ¶ 56-68, integrators 37 disclosed; e.g., see ¶ 64, summation circuits 37 perform accumulation or integration of the “correlated” multiplier output signals).

	Regarding claim 34, Krenik discloses wherein the decoder is configured to: determine second differentiated spread-encoded sensed signals of the differentiated spread-encoded sensed signals responsive to a second spreading code of the one or more spreading code and the accumulated sensed signals (figs. 3-4, see ¶ 46-54, sense signals separated with logic 35 via, e.g., Walsh Hadamard codes; see also ¶ 56-68).

	Regarding claim 35, Krenik discloses wherein the second differentiated spread-encoded sensed signal comprises at least two intermediate values and the decoder is 

	Regarding claim 36, this claim is rejected under the same rationale as claim 14.

	Regarding claim 37, this claim is rejected under the same rationale as claim 15.

	Regarding claim 38, Krenik discloses wherein the one or more spreading codes comprise: a first spreading code comprising a first group of bits; and a second spreading code comprising a second group of bits, wherein the second group of bits is orthogonal to the first group of bits (figs. 3-4, see ¶ 46-54; see also ¶ 56-68, Walsh Hadamard codes utilized; see also ¶ 92).

	Regarding claim 39, this claim is rejected under the same rationale as claim 38.

	Regarding claim 40, this claim is rejected under the same rationale as claim 38.

Response to Arguments
Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive.  Regarding claims 1, 17, and 31, Applicant argues that the Office is broadly interpreting the claimed “spreading codes” to encompass the orthogonal correlation .
Further, Examiner notes (as previously argued, see Final Rejection mailed 9/18/20; Non-Final rejection mailed 1/4/21), Applicant’s specification has explicitly defined the claimed spreading codes (see ¶ 36 of the instant Specification, “In this disclosure, “spreading code” means an N-bit coded data stream at a data rate”).  Again, ¶ 63 of Krenik discloses that signals produced by the sense amplifiers are applied to first input of multipliers 32, and further that an S(t) signal, multiplied by the corresponding 1 or -1 element of the appropriate WHT (Walsh-Hadamard Transform) code or sequence, is applied to second inputs of multipliers 32.  These WHT codes discussed by Krenik constitute “an N-bit coded data stream at a data rate”, as one of ordinary skill in the art would clearly understand, and thus meet Applicant’s own definition for “spreading code[s]”. Additionally, Applicant’s attention is drawn to the pertinent prior art cited below, explicitly discussing Walsh codes as “spreading codes” (e.g., see Lu, ¶ 25, “The Walsh codes belong to orthogonal spread codes”; see Schwartz, ¶ 57, “A variety of spreading codes … Walsh codes, Gold codes, …”; see Han, ¶ 48, “spread spectrum code … for example, a Walsh-Hadamard code”).
	Applicant further argues that “Krenik does not appear to teach or suggest, literally or inherently, that the receiver circuit 50 is configured to “spread-encode the sensed signals responsive to one or more spreading codes” and “accumulate spread-encoded sensed signals” as recited in claims 1 and 31 (Remarks, pp. 12-13).  Examiner 
	The rejection of the claims is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lu et al. (US 2018/0181258)
Schwartz (US 2012/0319988)
Han (US 2012/0182259)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626